Name: Commission Decision of 12 April 2002 terminating the ECSC/Switzerland Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory (Text with EEA relevance)
 Type: Decision
 Subject Matter: international affairs;  Europe;  land transport;  organisation of transport;  EU institutions and European civil service;  European construction
 Date Published: 2002-04-13

 Avis juridique important|32002D0275Commission Decision of 12 April 2002 terminating the ECSC/Switzerland Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory (Text with EEA relevance) Official Journal L 096 , 13/04/2002 P. 0027 - 0027Commission Decisionof 12 April 2002terminating the ECSC/Switzerland Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory(Text with EEA relevance)(2002/275/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 14 thereof,Having regard to the Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory(1), and in particular Article 11 thereof,Whereas:(1) Maintaining the Agreement no longer seems economically justified, given that the ECSC 9001 tariffs have been almost entirely replaced by customised contracts between clients and carriers: Rail transport rates are based on the rates dictated by other modes of transport, in particular road transport: Rail transport market forces and intermodal competition have removed the economic justification for the Agreement, and Swiss rail operators are not required to apply the ECSC 9001 tariff for transit transport.(2) Although this Agreement is not subject to a time limit, it may, under Article 11, nevertheless be terminated by the Swiss Federal Council or by the High Authority, having been given a remit to that effect by the Governments of the Member States of the ECSC, subject to six-months' advance notice.(3) Termination of the Agreement by the ECSC Member States would have no economic consequences for Switzerland, since the Swiss railway companies do not apply the ECSC 9001 tariff for the transport of ECSC products in transit.(4) The Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council on 17 June 1999(2), authorised the Commission, acting for the ECSC High Authority and on behalf of the Representatives of the Governments of the Member States of the ECSC, to terminate the abovementioned Agreement.(5) At their meeting within the Council on 23 October 2001(3), the Representatives of the Governments of the Member States of the European Coal and Steel Community terminated the Agreement of 21 March 1955 on the setting of through international railway tariffs for the carriage of coal and steel(4). Point 7 of the recitals states that the Commission should terminate the Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory in accordance with the mandate conferred by the decision taken at the conference of the Representatives of the Governments of the Member States of 17 June 1999, in coordination with the termination of the 1955 Agreement.(6) Additional protocols to this Agreement were drawn up on the occasion of the successive enlargements(5). Termination of the Agreement will result in the automatic cancellation of these additional protocols,HAS DECIDED AS FOLLOWS:Sole ArticleThe Commission, acting as the ECSC High Authority and on behalf of the Representatives of the Governments of the Member States of the ECSC, hereby terminates the Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory.Done at Brussels, 12 April 2002.For the CommissionLoyola de PalacioVice-President(1) OJ 17, 29.5.1957, p. 223/57.(2) OJ L 159, 25.6.1999, p. 52.(3) OJ L 288, 1.11.2001, p. 38.(4) OJ 9, 19.4.1955, p. 701/55.(5) OJ L 12, 18.1.1979, p. 15, OJ L 227, 12.8.1981, p. 11 and OJ L 397, 31.12.1987, p. 7.